          Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 PANAMA CITY DIVISION

MARIA GARCIA ARGUELLO COSBY,

           Plaintiff,

v.                                                            CASE NO.

MHM HEALTH PROFESSIONALS, LLC
d/b/a CENTURION OF FLORIDA,

           Defendant.
                                                     /

                                       NOTICE OF REMOVAL

           Defendant MHM Health Professionals, LLC f/k/a MHM Health

Professionals, Inc. (“MHMHP”), 1 by and through its undersigned counsel,

hereby gives notice of the removal of the above-styled action to the United

States District Court for the Northern District of Florida, Panama City

Division, and states as follows:

                                                         I.

                                             INTRODUCTION

           1.      This action is being removed pursuant to 28 U.S.C. § 1441(a)

and (b) and 28 U.S.C. § 1332(a).




1
    MHMHP was converted from a corporation to a limited liability company effective December 31, 2018.

ACTIVE 48775797v1
          Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 2 of 7




          2.       On August 16, 2019, a Complaint was filed in the Circuit Court of

the Fourteenth Judicial Circuit in and for Washington County, Florida, by

Plaintiff Maria Garcia Arguello Cosby (“Cosby”) against “MHM Health

Professionals, LLC DBA Centurion of Florida.”2

          3.       Cosby alleges discrimination based on national origin in violation

of the Florida Civil Rights Act (“FCRA”), Chapter 760, Florida Statutes, and

retaliation in violation of the FCRA and § 448.101, et seq., Florida Statutes.

          4.       On January 29, 2020, Cosby served Plaintiff’s Verified Answers

to Defendant’s First Set of Interrogatories.

                                                       II.

                                PREREQUISITES TO REMOVAL

          5.       Written notice of the filing of this Notice of Removal has been

given to all parties in this action, and a copy of the Notice of Removal will be

filed promptly with the Clerk of Circuit Court of the Fourteenth Judicial Circuit

in and for Washington County, Florida.

          6.       A true and legible copy of all process, pleadings, orders, and

other papers or exhibits of every kind on file in the Circuit Court Action is

attached as Composite Exhibit “A.”




2
    MHMHP does not do business as “Centurion of Florida.”
                                                       2
     Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 3 of 7




                                      III.

                                   VENUE

      7.    Venue is proper in this Court because this action is being

removed from Washington County Circuit Court which lies within the

Northern District of Florida, Panama City Division. See 28 U.S.C. §§ 1441(a)

and 1446(a).

                                      IV.

                        DIVERSITY JURISDICTION

      8.    This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332

because this is a civil action in which the amount in controversy exceeds

$75,000, exclusive of interest and costs, and is between citizens of different

states. Therefore, the Court has original jurisdiction over this action pursuant

to 28 U.S.C. § 1332.

                                      V.

                         DIVERSITY CITIZENSHIP

      9.    Under 28 U.S.C. § 1441(b), a defendant may only remove an

action from state court to federal court if the federal court would possess

original jurisdiction over the subject matter. In the case at bar, the source of

original jurisdiction is 28 U.S.C. § 1332, which grants federal district courts

                                       3
      Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 4 of 7




jurisdiction over “all civil actions where the matter in controversy exceeds the

sum or value of $75,000.00, exclusive of interest and costs, and is

between…citizens of different states.”

      10.   Plaintiff is domiciled in Florida. See Compl. at ¶ 3.

      11.   MHMHP is a Delaware limited liability company with its principal

place of business where its officers direct, control, and coordinate its

activities at 1593 Spring Hill Rd., Suite 610, Vienna, Virginia. MHM Services,

Inc. is the sole member of MHMHP. MHM Services, Inc. is a Delaware

corporation with its principal place of business where its officers direct,

control, and coordinate its activities at 7700 Forsyth Boulevard, St. Louis,

Missouri. See Exhibit “B” at ¶¶ 4, 5 and 6.

                                      VI.

                       AMOUNT IN CONTROVERSY

      12.   Plaintiff seeks legal and equitable relief including but not limited

to, compensation for lost wages and benefits, attorneys’ fees and costs, and

injunctive relief. See Compl., ¶¶ 53, 60, and 67. Plaintiff also alleges that the

damages are continuing and permanent. See Compl., ¶¶ 53 and 60.

      13.   As noted above, On January 29, 2020, Cosby served Plaintiff’s

Verified Answers to Defendant’s First Set of Interrogatories, in which Plaintiff



                                       4
      Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 5 of 7




stated that her total economic damages are “87,230.72.”            Plaintiff also

alleged that she is:

      [] entitled to damages relating to mental anguish, emotional distress,
      depression, anger, escalated levels of stress, feelings of helplessness,
      embarrassment, humiliation, loss of capacity for the enjoyment of life,
      and illness. I submit that the decision how much to award for these
      damages belongs to the jury and to the jury alone.
      I also claim entitlement to attorneys' fees and costs in this matter.
      Lost pay increases and bonuses, where applicable.
      Reinstatement of Plaintiff’s position, pay, fringe benefits, and tenure.
      Plaintiff also seeks to recover front pay and back pay, as may be
      applicable.
      Injunctive relief and other equitable relief as allowed by law.
      Other damages may be made known to Plaintiff during the course of
      this action.


See Exhibit “C.”

      14.   28 U.S.C. § 1446 (b) provides, in pertinent part:

      The notice of removal of a civil action or proceeding shall be filed within
      thirty days after receipt by the defendant, through service or otherwise,
      of a copy of the initial pleading setting forth the claim for relief upon
      which such action or proceeding is based, or within thirty days after the
      service of summons upon the defendant if such initial pleading has
      then been filed in court and is not required to be served on the
      defendant, whichever period is shorter.

      If the case stated by the initial pleading is not removable, a notice
      of removal may be filed within thirty days after receipt by the
      defendant, through service or otherwise, of a copy of an amended
      pleading, motion, order or other paper from which it may first be
      ascertained that the case is one which is or has become removable,
      except that a case may not be removed on the basis of jurisdiction
      conferred by section 1332 of this title more than 1 year after
      commencement of the action.

                                       5
      Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 6 of 7




      15.    Accordingly, this action became removable when Cosby served

Plaintiff’s Verified Answers to Defendant’s First Set of Interrogatories and is

being removed “within thirty days after receipt by the defendant … of a copy

of … other paper” from which MHMHP first “ascertained that the case is one

which … has become removable.” 28 U.S.C. § 1446 (b). See Field v. Nat’l

Life Ins. Co., 2001 U.S. Dist. LEXIS 5451 (M.D. Fla. Jan. 22, 2001)

(“Plaintiff's answers to Defendant's interrogatories qualify as an "other

paper" so as to trigger the removal provisions of § 1446(b)”); see also

Johnson v. Leevers Supermarket, Inc., 2019 U.S. Dist. LEXIS 126640 (S.D.

Fla. July 30, 2019) (“Answers to discovery requests—including responses to

requests for admission and interrogatories—constitute “other paper”

pursuant to the statute. Lowery v. Ala Power Co., 483 F.3d 1184, 1212 n.62

(11th Cir. 2007) (citing Wilson v. Gen. Motors Corp., 888 F.2d 779, 780 (11th

Cir. 1989) and Akin v. Ashland Chem. Co., 156 F.3d 1030, 1036 (10th Cir.

1998)))”).

      WHEREFORE, Defendant MHM Health Professionals, LLC removes

the above-styled action now pending against it in the Circuit Court of the

Fourteenth Judicial Circuit in and for Washington County, Florida, to the

United States District Court for the Northern District of Florida, Panama City

Division.

                                      6
     Case 5:20-cv-00069-TKW-MJF Document 1 Filed 02/27/20 Page 7 of 7




                                           Respectfully submitted,

                                           /s/Catherine H. Molloy
                                           Richard C. McCrea, Jr.
                                           Florida Bar No. 351539
                                           Email: mccrear@gtlaw.com
                                           Catherine H. Molloy
                                           Florida Bar No. 33500
                                           Email: molloyk@gtlaw.com
                                           Cayla M. Page
                                           Florida Bar No. 1003487
                                           Email: pagec@gtlaw.com
                                           GREENBERG TRAURIG, P.A.
                                           101 E. Kennedy Boulevard
                                           Suite 1900
                                           Tampa, Florida 33602
                                           (813) 318-5700 – Telephone
                                           (813) 318-5900 – Facsimile
                                           Attorneys for Defendant

                      CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on February 27, 2020, the foregoing

document was sent electronically to:

                             Marie A. Mattox
                          Marie A. Mattox, P.A.
                       203 North Gadsden Street
                       Tallahassee, Florida 32301
                         marie@mattoxlaw.com
                       michelle2@mattoxlaw.com
                        marlene@mattoxlaw.com


                                           /s/Catherine H. Molloy
                                                 Attorney



                                       7
